UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6528


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID EDWARD ADAMS,

                Defendant – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:06-cr-00022-SGW-1)


Submitted:   June 23, 2016                 Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Edward Adams, Appellant Pro Se.     Ronald Andrew Bassford,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David    Edward   Adams   seeks       to   appeal   his   conviction   and

sentence.     In criminal cases, the defendant must file the notice

of appeal within 14 days after the entry of judgment.                 Fed. R.

App. P. 4(b)(1)(A).     With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to 30 days to file a notice of appeal.                Fed. R.

App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th

Cir. 1985).

     The district court entered judgment on December 21, 2006.

Adams filed the notice of appeal on April 4, 2016, over 9 years

after the expiration of both the 14-day period and the 30-day

excusable neglect period.      Because Adams failed to file a timely

notice of appeal or obtain an extension or reopening of the appeal

period, we dismiss the appeal. 1           Adams also moves to reintroduce

his prior appeal from the denial of a sentence reduction under 18

U.S.C. § 3582(c) (2012), United States v. Adams, 615 F. App’x 828

(4th Cir. 2015) (No. 15-6912).             We construe Adams’ filing as a




     1 We note that the appeal period in a criminal case is not a
jurisdictional provision, but, rather, a claim-processing rule.
United States v. Urutyan, 564 F.3d 679, 685 (4th Cir. 2009).
Because Adams’ appeal is inordinately late, and its consideration
is not in the best interest of judicial economy, we exercise our
inherent power to dismiss it. United States v. Mitchell, 518 F.3d
740, 744, 750 (10th Cir. 2008).



                                       2
motion to recall the mandate in that case, and deny this motion

because   Adams   has   not    presented     extraordinary     circumstances

warranting such relief. 2      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this     court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




     2 See Calderon v. Thompson, 523 U.S. 538, 549-50 (1998)
(providing standard). We note that the statutes cited by Adams as
a basis for this motion have no relevance to this case. See 28
U.S.C. § 1292 (2012) (governing interlocutory appeals); 28 U.S.C.
§ 2107 (2012) (setting deadline for civil appeals); see also United
States v. Goodwyn, 596 F.3d 233, 235 n.* (4th Cir. 2010)
(“[Section] 3582 motions . . . are criminal in nature.”).

                                      3